United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604
                             January 24, 2003


                                    Before


                 Hon. RICHARD D. CUDAHY, Circuit Judge

                 Hon. JOHN L. COFFEY, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge


GLOBAL RELIEF FOUNDATION, INC.,                  Appeal from the United
      Plaintiff-Appellant,                       States District Court
                                                 for the Northern
No. 02-2536            v.                        District of Illinois,
                                                 Eastern Division.
PAUL H. O’NEILL, Secretary of the
Treasury, et al.,                                No. 02 C 674
      Defendants-Appellees.                      Wayne R. Andersen,
                                                 Judge.




                                    Order

     The opinion of this court issued on December 31, 2002, is
amended as follows:

          Page 10, lines 5-6, change “Foreign Sovereign
     Immunities Act” to “Foreign Intelligence Surveillance Act.”